In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00127-CR
     ___________________________

  AUSTIN BURGE-PORRAS, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 16th District Court
         Denton County, Texas
      Trial Court No. F19-2563-16


Before Sudderth, C.J.; Wallach and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      In a single issue, appellant Austin Burge-Porras contends the trial court erred

by including a deadly-weapon finding in the judgment for his aggravated-assault

conviction when the trial court had not asked the jury a separate deadly-weapon

question in the charge.     Based on controlling Texas Court of Criminal Appeals

authority, we affirm.

                                 I. BACKGROUND

      A jury convicted Burge-Porras of aggravated assault, after a short trial at which

the complainant testified that––while the two were driving on the same road and after

the complainant had honked at Burge-Porras––Burge-Porras drove up beside the

complainant, made angry faces and “jerky” hand motions, and then showed the

complainant a firearm that Burge-Porras had “pointed up” in his lap. See Tex. Penal

Code Ann. § 22.02(a)(2) (providing that a person commits aggravated assault if he

commits assault under Penal Code Section 22.01 and also “uses or exhibits a deadly

weapon during the commission of the assault”). The indictment had charged Burge-

Porras with “intentionally or knowingly threaten[ing the complainant] with imminent

bodily injury by pulling up next to [him] and staring at [him] while holding a firearm,

and . . . during the commission of said assault, us[ing] or exhibit[ing] a deadly weapon,

to-wit: a firearm.” Although the jury charge did not include a specific deadly-weapon

question, the jury found, “unanimously,” that Burge-Porras was “guilty of the offense

of Aggravated Assault as alleged in the indictment.” [Emphasis added.] In doing so, the

                                           2
jury rejected Burge-Porras’s self-defense claim, on which the trial court had instructed

the jury.

                                   II. ANALYSIS

       Burge-Porras argues in his sole issue on appeal that because the jury was not

asked, and did not answer, a specific deadly-weapon question in the charge, the trial

court erred by including that affirmative finding in the judgment. It is true that before

a trial court may include a deadly-weapon finding in a judgment, “the trier of fact

must first make an ‘affirmative finding’” that the defendant used or exhibited a deadly

weapon in committing the charged offense. Duran v. State, 492 S.W.3d 741, 746 (Tex.

Crim. App. 2016); see Tex. Code Crim. Proc. Ann. arts. 42.01, § 1(21), 42A.054(b)–(d).

But in very limited circumstances, a trial court may infer that a jury did make such an

affirmative finding, even if the jury did not make an express, separate finding. Duran,

492 S.W.3d at 746 (citing Polk v. State, 693 S.W.2d 391, 396 (Tex. Crim. App. 1985)

(listing limited circumstances in which trial court may infer finding)). One of those

circumstances is present here: the indictment specifically alleged that the defendant

used a firearm, and the jury found the defendant guilty “as charged in the indictment.”

Id.; Polk, 693 S.W.2d at 396; see Lafleur v. State, 106 S.W.3d 91, 92 (Tex. Crim. App.

2003) (“[W]e reaffirm our decision in Polk v. State.”); cf. Crumpton v. State, 301 S.W.3d

663, 664 (Tex. Crim. App. 2009) (“Having found that the defendant was guilty of

homicide, the jury necessarily found that the defendant used something that in the

manner of its use was capable of causing—and did cause—death.”).

                                           3
      Although the Court of Criminal Appeals has emphasized that this exception is

limited, it has not overruled Polk or its subsequent opinions relying on Polk’s

reasoning applicable to this case. E.g., Duran, 492 S.W.3d at 746; Lafleur, 106 S.W.3d

at 92. Nor has Burge-Porras asserted that Polk is no longer valid based on new

authority or argument. Thus, we overrule his sole issue.

                               III. CONCLUSION

      Having overruled Burge-Porras’s sole issue on appeal, we affirm the trial

court’s judgment.

                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 4, 2022




                                          4